Citation Nr: 1644090	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  16-30 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for tinnitus.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from July 2001 to July 2005.  In September 2013 the Veteran informed VA that she had legally changed her name and that her new name does not include a middle name.  This decision has been created to reflect the Veteran's current legal name.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office in New York, New York.  This decision denied reopening the Veteran's claims for service connection for hearing loss and tinnitus.  The Veteran has only appealed the denial of her tinnitus claim.

In a June 2016 statement of the case the RO reopened and denied the Veteran's claim for service connection for tinnitus.  Although the RO reopened the final previously denied tinnitus claim, the Board is required to first consider whether new and material evidence had been presented before the merits of the claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A May 2006 rating decision denied service connection for tinnitus; the Veteran did not appeal the decision and no relevant evidence was received within one year of the decision; the decision is final. 

2.  The evidence obtained since the May 2006 decision relates to unestablished facts and raises a reasonable possibility of substantiating the claim for service connection for tinnitus.

3.  The Veteran's current tinnitus first manifested less than a year after discharge from service. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the Veteran's claim for service connection for tinnitus.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable determination contained herein, further development with regard to VA's duties to notify and assist as set forth by the Veterans Claims Assistance Act of 2000 (VCAA) would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).

II.  New and Material Claim

The Veteran seeks service connection for tinnitus.  The RO denied service connection for this disability in May 2006.  The Veteran did not appeal the decision.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. § 20.1103 (2015).  Additionally, new and material evidence had not been received prior to the expiration of the appeal period following this rating decision.  38 C.F.R. § 3.156 (b).  Therefore, the May 2006 rating decision is now final, and the Veteran's claim for service connection may only be reopened if new and material evidence is received. 

"New" evidence means existing evidence not previously submitted to agency decision makers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

When evaluating the materiality of newly-submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should consider whether such evidence, in its entirety, could at least trigger the duty to assist by providing a medical opinion.  See Shade, 24 Vet. App. at 117.  Moreover, when determining whether a claim should be reopened, the credibility of any newly submitted evidence is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The May 2006 final rating decision denied the Veteran's claim for service connection for tinnitus on the basis that the service treatment records (STRs) did not show tinnitus and the January 2006 VA examination report did not relate the Veteran's complaints of current tinnitus to service.     

The newly submitted evidence includes an August 2015 statement from a VA audiologist.  He noted that the Veteran underwent acoustic reflex testing that was discontinued due to heightened sensitivity to the required stimuli.  He went on to state that this tended to confirm the Veteran's reports of hyperacusis (sensitivity to loud sounds), which often goes hand and hand with tinnitus, and may be evidence of noise injury.  The Board finds that this new medical evidence is supportive of the Veteran's claim and is material to her claim.  As new and material evidence has been received, the claim for service connection for tinnitus is reopened.

III.  Service Connection Law and Regulations

To establish service connection a Veteran must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303 (d); see Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include organic diseases of the nervous system, manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  For tinnitus, as an organic disease of the nervous system, the disease must have manifested to a degree of 10 percent or more within one year of service.  38 C.F.R. § 3.307 (a)(3).

IV.  History and Analysis

The VA treatment records show that the Veteran currently has tinnitus and that she wears hearing aids to mask the tinnitus.  The record further shows that the Veteran was exposed to acoustic trauma during service.  A February 2005 STR notes that she reported increased sensitivity to loud sounds that was gradually getting worse.  It was noted that she was routinely exposed to noise.  At that time she denied tinnitus.  The examiner stated that the Veteran should be given hearing protection.  

On VA audiological examination in January 2006 the Veteran reported sensitivity to loud noises and she reported tinnitus in her left ear.  She was not sure if she also had tinnitus in the right ear. 

Although the Veteran denied tinnitus during service, the STRs confirm that the Veteran was exposed to loud noise during service, and the Veteran reported left ear tinnitus within a year of discharge from service.  Furthermore, on several occasions she has reported that she has had tinnitus ever since service.  A veteran is competent to testify about symptoms of tinnitus, because tinnitus is capable of lay observation.  Charles v. Principi, 16 Vet. App 370, 374  (2002).

Given that the VA medical evidence within a year of discharge shows that the Veteran reported tinnitus, the Veteran is entitled to service connection for tinnitus on a chronic disease presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  The Board recognizes that an August 2006 general physical examination notes that the Veteran did not have tinnitus.  However, it is not clear whether that indicated that the Veteran did not have tinnitus that day, or in general.  The Board also recognizes that on VA examination in May 2016 a VA audiologist opined that the Veteran's current tinnitus was unrelated to service.  She noted that there was no clear nexus between present tinnitus and any event in service.  Regardless, tinnitus was shown at a compensable level within a year of discharge from service, the Veteran currently has tinnitus, and on several occasions she has reported that she has had tinnitus ever since service.  The Board finds that the evidence is at least in equipoise regarding whether the Veteran's current chronic tinnitus is due to service.  Accordingly, service connection for tinnitus is warranted.  


ORDER

New and material evidence having been received; the claim of service connection for tinnitus is reopened.

Entitlement to service connection for tinnitus is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


